

116 S1743 IS: International Climate Accountability Act
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1743IN THE SENATE OF THE UNITED STATESJune 5, 2019Mrs. Shaheen (for herself, Mr. Menendez, Mr. Schumer, Mr. Carper, Mr. Van Hollen, Ms. Harris, Mr. Markey, Mr. Heinrich, Mr. Merkley, Ms. Smith, Mr. Sanders, Mrs. Feinstein, Mr. Booker, Ms. Hirono, Mr. Brown, Mr. Whitehouse, Mr. Blumenthal, Mr. Reed, Mr. Schatz, Ms. Duckworth, Mr. Coons, Mr. Durbin, Ms. Stabenow, Mr. Kaine, Mrs. Murray, Ms. Hassan, Mr. Wyden, Mr. Leahy, Mr. Udall, Mrs. Gillibrand, Mr. King, Mr. Cardin, Ms. Klobuchar, Ms. Rosen, Mr. Casey, Ms. Cortez Masto, Mr. Murphy, Mr. Warner, Ms. Sinema, Ms. Baldwin, Ms. Warren, Mr. Bennet, Mr. Peters, Mr. Tester, Mr. Jones, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo direct the President to develop a plan for the United States to meet its nationally determined
 contribution under the Paris Agreement, and for other purposes.1.Short titleThis Act may be cited as the International Climate Accountability Act.2.FindingsCongress finds the following:(1)In Paris, on December 12, 2015, parties to the United Nations Framework Convention on Climate Change (UNFCCC) reached a landmark agreement to combat climate change and to accelerate and intensify the actions and investments needed for a sustainable low carbon future.(2)The Paris Agreement’s central aim is to strengthen—(A)international cooperation among parties on reducing global greenhouse gas emissions to mitigate the threat of climate change by keeping a global average temperature increase below 2 degrees Celsius above pre-industrial levels and to pursue efforts to limit the temperature increase even further to 1.5 degrees Celsius; and(B)ambition towards achieving global greenhouse gas emission reductions sufficient to reaching the goals of the Paris Agreement by requiring parties to make their own nationally determined contribution (NDC) of greenhouse gas emission reductions.(3)The Paris Agreement is the premier intergovernmental forum and mechanism at the disposal of the United States for protecting and advancing United States strategic and economic interests in a changing, low-carbon, global economy.(4)The enhanced transparency and reporting framework established under the Paris Agreement will provide an effective means of holding other parties accountable for their commitments.(5)The United States is playing a leading role in the development of procedures and guidelines to implement the transparency framework under the Paris Agreement.(6)Since May 31, 2017, more than 400 United States mayors have adopted the Paris Agreement goals for their cities and 24 United States governors have formed a bipartisan coalition to realize the Paris Agreement goals at the State level.(7)The Paris Agreement—(A)notes the importance of climate justice when mitigating and adapting to climate change; and(B)recognizes the need for an effective and progressive response to the urgent threat of climate change.(8)The cost of inaction on climate change will have devastating impacts to the United States economy, costing billions of dollars in lost GDP.(9)The Paris Agreement further requires each party to update its nationally determined contribution every 5 years, and these NDC should reflect the party’s highest possible ambition.(10)The United States communicated its first nationally determined contribution to achieve an economy-wide target of reducing its greenhouse gas emissions by 26 to 28 percent below its 2005 level in 2025 and to make best efforts to reduce its emissions by 28 percent.(11)A number of existing laws, regulations, and other mandatory measures in the United States are relevant to achieving this target, including the Clean Air Act (42 U.S.C. 7401 et seq.), the Energy Policy Act of 1992 (Public Law 102–486), and the Energy Independence and Security Act of 2007 (Public Law 110–140).(12)On June 1, 2017, President Donald J. Trump announced his intention to withdraw the United States from the Paris Agreement, negotiate our way back into Paris, or negotiate a new deal.(13)Withdrawal from the Paris Agreement would leave the United States as the only UNFCCC member state that is not a signatory to the Paris Agreement.(14)Dozens of foreign heads of state have expressed support for the United States to remain a party to the Paris Agreement.(15)Leading companies across major economic sectors believe that the participation of the United States in the Paris Agreement strengthens United States employment, growth, and competitiveness and that withdrawal from the Agreement would put United States companies at a competitive disadvantage.(16)Under the terms of the Paris Agreement, the earliest possible effective withdrawal date by the United States is November 4, 2020. However, the United States is still obligated to maintain certain commitments under the United Nations Framework Convention on Climate Change, such as continuing to report its emissions to the United Nations.3.Prohibition on use of funds to advance the withdrawal of the United States from the Paris Agreement(a)In generalNotwithstanding any other provision of law, no funds are authorized to be appropriated, obligated, or expended to take any action to advance the withdrawal of the United States from the Paris Agreement.(b)Rule of constructionSubsection (a) shall not be construed to constrain or prohibit the United States Government from participating in the implementation and execution of the Paris Agreement, including meeting current obligations under the Paris Agreements and the United Nations Framework Convention on Climate Change.4.Plan for the United States to meet its nationally determined contribution under the Paris Agreement(a)In generalNot later than 120 days after the date of the enactment of this Act, the President shall develop and submit to the appropriate congressional committees and make available to the public a plan for the United States to meet its nationally determined contribution under the Paris Agreement. The plan shall describe—(1)how the United States will achieve an economy-wide target of reducing its greenhouse gas emissions by 26 to 28 percent below its 2005 level by 2025; and(2)how the United States will use the Paris Agreement’s transparency provisions to confirm that other parties to the Agreement with major economies are fulfilling their announced contributions to the Agreement.(b)Updates to planNot later than one year after the date of the enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees and make available to the public an updated plan under subsection (a).(c)Successive nationally determined contributionsThe updated plan developed pursuant to subsection (c) may serve as the United States’ successive NDC, in accordance with Article 4.3 of the Paris Agreement, and may be communicated to the United Nations Secretary-General in accordance with Article 4.9 of the Paris Agreement.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Environment and Public Works, the Committee on Energy and Natural Resources, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Energy and Commerce, the Committee on Agriculture, and the Committee on Appropriations of the House of Representatives.5.Paris Agreement definedIn this Act, the term Paris Agreement means the decision by the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France, adopted December 12, 2015.